UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
v.

Crim. Action No. 04cr511 (CKK)

ANTWON PERRY,

Defendant.

ORDER

This case comes before the Court upon the receipt of a Report and Recommendation
dated February 15, 2012, from Magistrate Judge Deborah Robinson. No objections to the
Magistrate Judge’s Report and Recommendation have been received by the Court.

Accordingly, it is this _£L‘Zl)ay of Febmary, 2012,

ORDERED that the Report and Recommendation is hereby ADOPTED and the

supervised release is revoked.

ms »